Citation Nr: 1813886	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's current low back disorder is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. § 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examination in January 2012.  The examination, along with the expert medical opinion obtained in April 2016, are sufficient evidence for deciding the claims on appeal.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A service treatment record dated in January 1970 shows that the Veteran hurt his back while moving wall lockers.  An impression of a mild back strain was provided.  A February 1970 separation examination report reflects that the Veteran noted recurrent back pain.

A private medical record dated in February 2004 shows that the Veteran complained of back pain and had received an epidural injection.  A March 2010 private medical record reflects the Veteran reported a history of back pain and more recent symptoms of low back pain with radiation into the left hip and thigh due to lifting "a girl in a wheelchair."  

A September 2010 VA treatment record shows that the Veteran noted experiencing back pain for 20 years.  He stated that he received injections to stabilize the pain.  

The Veteran was afforded a VA examination in January 2012.  The VA examiner noted a review of the Veteran's claims file.  Diagnoses of lumbar strain (diagnosed in 1970) and lumbar disk disease were provided.  The VA examiner stated that he could not resolve the issue as to whether the Veteran's current back pain was a continuation of the back pain noted in the military without resorting to mere speculation as there was no time to establish, while in the military, if there was any chronicity.  

Pursuant to the Board's February 2016 remand, a medical opinion was obtained in April 2016.  A review of the Veteran's claims file was noted.  The VA examiner opined that the Veteran's lumbar disk disease was less likely as not caused by or a result of the service injury.  The VA examiner noted that the Veteran had a mild low back strain in service and at discharge in 1970.  It was noted that the Veteran had stated that he had continued intermittent low back pain since service in one note and since the 1980's in another.  The VA examiner stated that there was a span of 40 years where the Veteran's records were silent for any low back care, treatment or diagnosis.  Private records noted an injury in 2010 after lifting and causing a new symptom of radiculopathy, and magnetic resonance imaging showed a disc protrusion.  Since a disc protrusion caused radiculopathy, it was most likely that the Veteran's current degenerative disc disease was caused by his lifting accident 40 years after service and not the mild service injury 40 years earlier.  Aging and obesity were also most likely contributed to the current diagnosis.  The VA examiner further stated that regarding the diagnosis of low back strain, he could only merely speculate as the degenerative disc disease (second to post service injury) superseded any possibility of differentiating the symptoms.   

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  The record contains no competent opinion linking the Veteran's claimed low back to his active service.  The April 2016 VA opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  There is no medical opinion to the contrary.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the determining the diagnosis and etiology of the condition requires medical training and credentials.  Thus, the Veteran's opinion as to the cause of his claimed back condition does not constitute competent evidence. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


